Citation Nr: 0722959	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether the rating decision issued in July 2000 which awarded 
an effective date of February 9, 2000, for the grant of 
service connection for post-traumatic stress disorder (PTSD) 
was a product of clear and unmistakable error.


(The issue of entitlement to an initial rating in excess of 
30 percent for post-traumatic stress disorder will be the 
subject of a separate decision.)


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel





INTRODUCTION

The veteran, who is the appellant, had active service from 
December 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that there was no CUE in the July 2000 RO 
rating decision which granted service connection for post-
traumatic stress disorder and assigned an effective date of 
February 9, 2000.  

On the matter of the veteran's representation, the Board 
wrote the veteran a letter in December 2006, requesting that 
he clarify whether he desired to select a representative to 
represent him in his claims before the Board.  The Board 
noted that there were actually two issues on appeal (which, 
as noted above, will be addressed in two separate Board 
decisions).  With regard to the issue of entitlement to a 
higher rating for PTSD, the Board informed the veteran that 
the private attorney who had represented him in the matter 
before the U.S. Court of Appeals for Veterans Claims was not 
authorized to represent claimants before the Board.  With 
regard to the issue of whether CUE exists in the July 2000 
rating decision which assigned February 9, 2000, as the 
effective date for the grant of service connection for PTSD, 
the Board noted that the veteran's previous representative 
(Military Order of the Purple Heart, or MOPH) had withdrawn 
from his case in August 2005.  

Consequently, the Board explained in its letter to the 
veteran that he did not currently have any representative to 
assist him with this issue before the Board.  In January 
2007, the veteran responded that he desired for his private 
attorney to represent him, or alternatively MOPH or another 
veterans service organization.  In April 2007, the Board 
wrote the veteran another letter in order to clarify the 
matter of his representative before the Board.  In May 2007, 
the Board received the veteran's response indicating that he 
desired to proceed before the Board in this matter without 
representation.  

FINDING OF FACT

In an unappealed rating decision in July 2000, the RO granted 
service connection for PTSD and assigned an effective date of 
February 9, 2000; such decision was reasonably supported by 
the evidence of record at that time and was consistent with 
the laws and regulations then in effect.


CONCLUSION OF LAW

The July 2000 rating decision that assigned February 9, 2000, 
as the effective date for the grant of service connection for 
post-traumatic stress disorder was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

As a claim of clear and unmistakable error is not a 
conventional appeal, but rather a request to revise a 
previous decision or a collateral attack on a final decision 
on a claim for benefits, it is not by itself a claim for 
benefits and the VCAA does not apply.  Given the nature of a 
claim to revise an earlier final RO decision based upon CUE, 
no notification as to additional evidentiary development of 
the record is at issue, since, as discussed below, the 
evaluation of such a claim is based upon the record as it was 
constituted at the time of the decision as to which revision 
is sought.  Moreover, the Court has held that "as a matter 
of law, the VCAA is inapplicable to CUE claims."  Sorakubo 
v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).

II.  Applicable Law, Facts, and Analysis

An individual whose VA claim has been adjudicated by an RO 
has one year after the issuance of written notification in 
which to initiate an appeal to the Board by filing a notice 
of disagreement (NOD).  If no appeal is filed, the decision 
is final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); see 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  This rule was equally applicable in 2000 as 
it is today.  Such a final decision may, however, be reversed 
or amended where evidence establishes that it was a product 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  That 
regulation is of long standing, and has been codified in 
statute, at 38 U.S.C.A. § 5109A.

A final and binding RO decision will be accepted as correct 
in the absence of clear and unmistakable error.  Where the 
evidence establishes such an error, the prior decision will 
be reversed or amended and it will have the same effect as if 
the corrected decision had been made on the same date as the 
reversed or amended decision.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows:  Either 
the correct facts, as they were known at the time, were not 
before the adjudicator or the statutory provisions extant at 
the time were incorrectly applied.  It is the sort of error, 
which had it not been made, would have manifestly changed the 
outcome at the time it was made.  It is an undebatable error, 
so that it can be said the reasonable minds could only 
conclude that the original decision was fatally flawed.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

In this case, the veteran served on active duty from December 
1968 to May 1970.  His original application for VA disability 
compensation for post-traumatic stress disorder was filed 
with the RO on February 9, 2000.  In a July 2000 rating 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent rating, effective from February 9, 
2000, the date of receipt of his original claim for 
disability benefits.  

By letter in July 2000, the RO notified the veteran of the 
grant of service connection and the assignment of a 30 
percent rating, effective February 9, 2000, and of his 
procedural and appellate rights to appeal the RO's decision 
to the Board.  The veteran did not initiate an appeal of the 
July 2000 rating decision insofar as the effective date was 
concerned.  

As the veteran was properly notified of the July 2000 rating 
decision and of his procedural and appellate rights, and as 
he did not file an NOD with regard to the effective date 
assigned by the RO, the July 2000 rating decision became 
final.  38 C.F.R. §§ 3.104(a), 20.1103.

The veteran now seeks to reverse or revise the July 2000 
rating decision, in regard to the effective date, on the 
basis of an allegation of clear and unmistakable error.  38 
C.F.R. § 3.105(a).  In pursuit of the claim, the veteran 
contends that there was error in the application of the 
governing law.

The veteran argues that the effective date assigned for the 
award of service connection for post-traumatic stress 
disorder by the RO in the July 2000 rating decision was 
clearly and unmistakably erroneous because there was a 
medical assessment completed by a VA social worker, dated 
March 17, 1999, of record which related the veteran's history 
and offered a diagnosis of PTSD related to his military 
service.  The veteran contends that because his formal claim 
of service connection for post-traumatic stress disorder was 
filed within one year of the medical record by the VA social 
worker, the effective date of the award of service connection 
should be March 17, 1999, rather than February 9, 2000.  He 
cites the provisions of 38 C.F.R. § 3.157 in support of his 
claim.  

The law and regulation in effect at the time of the July 2000 
rating decision provide that the effective date for an award 
of service connection and disability compensation, based on 
an original claim, is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

In this case, the veteran was separated from active duty in 
May 1970.  The claims file shows that his initial 
compensation claim relative to post-traumatic stress disorder 
was received by the RO on February 9, 2000, hence that is the 
date of filing of the claim.  Prior to that date, VA had no 
record of the veteran's intent to file a claim for service 
connection for PTSD.  Thus, the file discloses no earlier 
formal or informal claim for this particular benefit.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  According to the law and 
regulation in effect at the time of the July 2000 decision, 
when the RO determined that PTSD was service connected, it 
properly assigned the effective date for the award of service 
connection as the date of receipt of the initial claim for 
that benefit.  

Of record is a VA medical report, dated March 17, 1999, 
relative to a diagnosis of post-traumatic stress disorder, 
which was received in conjunction with the filing of the 
February 2000 claim.  VA regulations do provide that the 
report of an examination or treatment may in some 
circumstances be accepted as an informal claim for benefits.  
See 38 C.F.R. § 3.157.  However, the provisions of 38 C.F.R. 
§ 3.157 apply only to claims for an increased rating or for 
claims to reopen a previously denied claim for service 
connection.  In this case, the veteran's claim adjudicated by 
the RO in July 2000 was not one for a higher rating, nor had 
the RO previously denied a claim for entitlement to service 
connection for PTSD.  Consequently, none of the veteran's 
medical records dated prior to February 9, 2000, may be 
considered as an informal claim for service connection for 
post-traumatic stress disorder.

As it has not been shown that VA regulations extant at the 
time were incorrectly applied, as contended by the veteran, 
his claim of clear and unmistakable error in the July 2000 
rating decision on the basis of error of law is denied.

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  See Russell v. 
Principi, supra; Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
In this case, the veteran has not shown an error in the July 
2000 rating decision, regarding the effective date of 
February 9, 2000, for the award of service connection for 
PTSD, which would manifestly change the outcome of the 
decision.  The July 2000 rating decision was reasonably 
supported by the evidence of record at that time and was 
consistent with the laws and regulations then in effect.  
Consequently, the appeal must be denied.


ORDER

The claim to establish clear and unmistakable error in a July 
2000 rating decision, which assigned February 9, 2000, as the 
effective date for the grant of service connection for post-
traumatic stress disorder, is denied.   



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


